      Case 4:20-cv-00001-SPW-TJC Document 15 Filed 02/05/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION



 VICTOR CHARLES FOURSTAR,                     Cause No. CV 20-01-GF-SPW-TJC
 JR.,

              Plaintiff,

       vs.                                                   ORDER


 WOLF POINT CITY POLICE
 DEPARTMENT,et al..

              Defendants.



      On January 5, 2020,Plaintiff Victor Fourstar and three other plaintiffs filed

this action alleging violations of civil rights. Claims involving the other plaintiffs

were severed. Fourstar alone is proceeding in this case.

      On July 6, 2020, Fourstar submitted to the clerk a document titled "Motion

for Injunctive and Declaratory Relief." He did not provide a cause number, but he

used the caption ofthis case.

      In the motion, Fourstar complained of his detention on a then-pending

petition to revoke his federal supervised release. He requested immediate release
Case 4:20-cv-00001-SPW-TJC Document 15 Filed 02/05/21 Page 2 of 3
Case 4:20-cv-00001-SPW-TJC Document 15 Filed 02/05/21 Page 3 of 3
